It was not permissible for the defendant to prove by Berry Fryer, his own witness, that he (Berry Fryer) had talked with witness' father about the case, before the trial. Witness' father was not a witness in the case, nor in any way connected with it. The testimony was entirely immaterial, but, according to this record, that part of the testimony was not objected to, and is a part of the evidence. The point presented by the record is, the court sustained an objection to defendant's impeaching his own witness. This is so obviously correct as not to need comment.
It was competent for the solicitor on cross-examination to ask the defendant's witness Berry Fryer if he had not, at a former trial of one Rhodes, charged, jointly with the defendant, with the offense for which defended was now being tried, testified to certain facts, for the purpose of laying a predicate for impeachment.
We find no error in the record, and the judgment is affirmed.
Affirmed. *Page 45